Citation Nr: 1715445	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  15-24 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE


1.  Whether new and material evidence has been received to reopen a claim for service connection for the Veteran's cause of death.

2.  Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

C. Finch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to February 1970.

He died in August 2010; the Appellant in this case is his surviving spouse.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A March 2011 rating decision denied a claim for service connection for the Veteran's cause of death. 

2.  The Appellant initiated an appeal with an April 2011 notice of disagreement, but did not perfect an appeal following the RO's July 2011 SOC. 

3.  New and material evidence has been received in the remainder of the appeal period following issuance of the SOC.

4.  The Veteran died in August 2010.  The Veteran's death certificate lists the cause of death as a subarachnoid hemorrhage (SAH) resulting from a pericallosal aneurysm.  

5.  At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder (PTSD) with a related major depression and episodic alcohol abuse condition.  

6.  The evidence is in relative equipoise as to whether the Veteran's service-connected PTSD substantially contributed to his death.


CONCLUSIONS OF LAW

1.  The original March 2011 rating decision denying service connection for the Veteran's cause of death is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  New and material evidence has been received to reopen the Appellant's claim for service connection for the Veteran's cause of death.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for the Veteran's cause of death have been met.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5106, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Regarding the Appellant's claim for entitlement to service connection for the Veteran's cause of death, the Board's decision is completely favorable, therefore no further action is required to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations.

Legal Criteria and Analysis

I.  New and Material Evidence

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. §§ 7104, 7105.  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus, 3 Vet. App. at 512.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Shade, 24 Vet. App. at 118.

The Board must independently consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus, 3 Vet. App. at 512.  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

In her August 2010 claim, the Appellant asserted that the Veteran's death was caused by his PTSD with a related major depression and episodic alcohol abuse condition.  At the time of the March 2011 rating decision denying the claims, the evidence of record included the Veteran's service treatment records and post-service VA treatment records.  The Veteran's death certificate listed his cause of death as due to SAH resulting from a pericallosal aneurysm.  A February 2011 VA examination determined that the Veteran's death was less likely than not caused by his service-connected PTSD.

The Appellant's claim for service connection for the Veteran's cause of death was denied in a March 2011 rating decision based on a finding that there was no evidence that the Veteran's death was related to service or due to his service-connected PTSD.  The Appellant filed a notice of disagreement in April 2011 and the RO issued a statement of the case in July 2011.  However, the Appellant did not perfect her appeal after the statement of the case was issued, nor did she submit any new and material evidence within a year following the decision; therefore, the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.156(b), 20.302, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

In October 2012, the Appellant submitted a request to reopen her claim of entitlement to service connection for the Veteran's cause of death.  The RO denied reopening the claim in a February 2013 rating decision on the basis that no additional evidence had been received to show that the Veteran's death was due to his service-connected PTSD.  

The Board finds that evidence has been received to reopen the Appellant's claim for service connection for the Veteran's cause of death.  As noted above, for a claim to be reopened from a final, unappealed, decision, new and material evidence must be provided.  38 C.F.R. § 3.156(a).  Review of the record shows that the Appellant submitted medical evidence in June 2016 that indicates that the Veteran's death may have been caused by his service-connected PTSD.  Specifically, the Appellant's representative submitted an opinion from Dr. H.S. which states that the Veteran's PTSD more likely than not contributed to the development of a SAH that led to the Veteran's death.  This evidence is both new and material to the Appellant's claim for service connection for the Veteran's cause of death.  

This evidence was not before the RO in March 2011 and it is not cumulative or redundant evidence then of record.  It raises a reasonable possibility of substantiating the Appellant's claim, and the United States Court of Appeals for Veterans Claims has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

Accordingly, the Board finds that new and material evidence has been added to the record and the claim must be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

II.  Service Connection for Dependence and Indemnity Compensation (DIC)

DIC benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability, or if the Veteran was entitled to a 100 percent disability rating from VA continuously for five years from the date of discharge or for 10 years prior to his death.  38 U.S.C.A. §§ 1310, 1318 (West 2014).  Death pension benefits are payable to the surviving spouse of a Veteran of a period of war who otherwise meets the eligibility requirements.  38 U.S.C.A. § 1541 (West 2014). 

Determinations as to whether service connection may be granted for a disability that caused or contributed to a Veteran's death are based on the same statutory and regulatory provisions that generally govern determinations of service connection.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  Service connection may be granted for disease or injury incurred in or aggravated by active service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The death of a Veteran will be considered to have been due to a service-connected disability where the evidence establishes that a disability was either the principal or the contributory cause of death.  38 C.F.R. § 3.312(a) (2016).  A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2016).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c) (2016).

The Appellant contends that the Veteran's death was caused by his service-connected PTSD with a related major depression and episodic alcohol abuse condition.  

As noted above, the Veteran died in August 2010.  The certificate of death shows that the Veteran died from a SAH resulting from a pericallosal aneurysm.  

At the time of the Veteran's death, he was service connected for PTSD with a related major depression and episodic alcohol abuse condition, evaluated as 70 percent disabling.  Given that the Veteran's episodic alcohol abuse is considered part of the service-connected disorder as secondary to PTSD, disability or death resulting from it is not precluded on the basis of willful misconduct.

In February 2011, a VA examiner opined that the Veteran's SAH due to a ruptured cerebral aneurysm was less likely as not cause by his service-connected PTSD.  The examiner stated that although long-term heavy alcohol approximately doubles the risk of SAH, there is no conclusive evidence of a causal relationship between acute binge drinking and SAH.  However, the examiner opined that alcohol consumption was less likely a contributing factor because the Veteran's blood alcohol content was negative when he was admitted to the hospital.  The examiner also noted that the Veteran had two other well-known risk factors-smoking and high blood pressure-which double the risk of SAH.  Therefore, the examiner found that the additional factors, when combined with the Veteran's drinking, were equally associated with his risk of developing SAH.  In addition, the examiner stated that there was no known evidence that PTSD or other forms of anxiety were risks or causes of SAH. 

Conversely, in June 2016, private physician Dr. H.S. opined that the Veteran's service-connected PTSD with major depression and episodic alcohol abuse more likely than not contributed to the Veteran's SAH due to a ruptured aneurysm, causing his death.  In support of his contention, Dr. H.S. pointed out that the Veteran ceased smoking 16 years before his death.  See February 2009 VA Mental Health Outpatient Note.  Furthermore, the private physician stated that research supported that heavy alcohol consumption significantly increases the likelihood of developing aneurysm ruptures, even up to one week following the most recent drinking episode.  Regarding the Veteran's high blood pressure, Dr. H.S. indicated that it likely developed as a result of the Veteran's PTSD, as there is a correlated increase in hypertension rates among depressive patients versus non-depressed individuals.  Likewise, stress and excessive alcohol consumption are also factors that contribute to an increased probability of developing hypertension.

Based on the foregoing, the Board finds that the opinions of both the February 2011 VA examiner and Dr. H.S. are comprehensive, supported by a detailed rationale, and based upon a thorough review of the record, despite the different conclusions reached.  Where, as here, the evidence of record is in relative equipoise, all doubt is to be resolved in the favor of the Veteran.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  

Accordingly, the Board has resolved all doubt in the Appellant's favor and finds that service connection is warranted for the Veteran's cause of death.  The claim is consequently granted in full.




ORDER

New and material evidence having been received, the claim of entitlement to service connection for the Veteran's cause of death is reopened, and to that extent only, the appeal is granted.

Entitlement to service connection for the Veteran's cause of death is granted.


____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


